IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE              FILED
                           AUGUST 1997 SESSION
                                                        October 22, 1997

                                                       Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
WILLIAM K. WALDEN,            *    C.C.A. # 03C01-9610-CR-00372

      Appellant,              *    KNOX COUNTY

VS.                           *    Hon. Ray L. Jenkins, Judge

STATE OF TENNESSEE,           *    (Post-Conviction)

      Appellee.               *



For Appellant:                     For Appellee:

Randall E. Reagan                  Charles W. Burson
Attorney at Law                    Attorney General & Reporter
602 Gay Street, Ste. 905
Knoxville, TN 37902                Marvin E. Clements, Jr.
                                   Assistant Attorney General
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493

                                   Randall E. Nichols
                                   District Attorney General
                                   City-County Building
                                   Knoxville, TN 37902



OPINION FILED:_____________________




AFFIRMED




GARY R. WADE, JUDGE
                                       OPINION

              The petitioner, William K. Walden, appeals the trial court's dismissal of

his petition for post-conviction relief. The single issue presented for review is

whether the petition was barred by the statute of limitations.



              We affirm the judgment of the trial court.



              On March 1, 1989, the petitioner entered pleas of guilt to two counts of

possession of a Schedule II controlled substance for resale and two counts of

possession of a Schedule VI controlled substance for resale. The trial court

imposed a Range I, ten-year sentence. Two petitions for post-conviction relief were

filed in 1989 but withdrawn on March 1, 1990. On April 30, 1996, the petitioner filed

a petition for post-conviction relief and, in the alternative, sought the re-opening of

his previously filed petition. Among other grounds, the petitioner alleged that he was

denied the effective assistance of counsel at trial.



              At the time the petitioner was convicted, there was a three-year statute

of limitations under the Post-Conviction Procedure Act. Tenn. Code Ann. § 40-30-

102 (repealed 1995). An amendment to the Act, effective May 10, 1995, reduced

the limitations period to one year. The amendment provides, in part, as follows:

              Notwithstanding any other provision of this act to the
              contrary, any person having a ground for relief
              recognized under this act, shall have at least one (1) year
              from the effective date of this act to file a petition or a
              motion to reopen under this act.

1995 Tenn. Pub. Act 207, § 3. The petitioner contends that the amendment

established a one-year window of opportunity within which any petitioner could file

an action for post-conviction relief, whether the statute of limitations had previously

run or not.


                                            2
              Recently, our supreme court ruled that the amendment did not revive

any action which had been barred by the previous statute of limitations. Arnold

Carter v. State, ____ S.W.2d ____, No. 03-S-01-9612-CR-00117, slip op. at 6

(Tenn., at Knoxville, Sept. 8, 1997). Thus, the trial court properly dismissed this

petition.



              Accordingly, the judgment is affirmed.



                                          __________________________________
                                          Gary R. Wade, Judge

CONCUR:



______________________________
Paul G. Summers, Judge



_______________________________
William M. Barker, Judge




                                           3